department of the treasury internal_revenue_service washington d c sep uics tcp rats legend taxpayer a taxpayer b company m ira t jra u date date date date date month sum court v county y state z page dear this is in response to the behalf by your authorized representative as supplemented by correspondence dated in which you through your authorized representative request a series of letter rulings under sec_408 of the internal_revenue_code the following facts and representations support your ruling_request request for letter rulings submitted on your taxpayer a whose date of birth was date died on date without having attained age taxpayer a was survived by his wife taxpayer b whose date of birth was date pursuant to the will of taxpayer a taxpayer b was named the sole executrix of taxpayer a’s estate on or about date taxpayer b was duly appointed by court v county y state z a court of competent jurisdiction to act as the executrix of the estate of taxpayer a the provisions of taxpayer a’s will provided in relevant part that after payment of taxpayer a’s debts and funeral_expenses the rest residue and remainder of taxpayer a’s estate was to go to taxpayer b if she survived taxpayer a taxpayer b survived taxpayer a at his death taxpayer a maintained two individual_retirement_arrangements iras iras t and u with company m the estate of taxpayer a was the beneficiary of his iras t and u on or about date company m issued a check in the amount of sum which represented the balances in taxpayer a’s iras t and u to taxpayer b as the executrix of the estate of taxpayer a during month taxpayer b rolled over sum into an individual retirement set up and maintained in her name based on the above you through your authorized representative request the following letter rulings that the proceeds of iras t and u that were paid to the estate of taxpayer a after taxpayer a’s death and that were allocated to taxpayer b taxpayer a’s surviving_spouse as the residuary beneficiary of taxpayer a’s estate did not represent inherited iras as that term is used in code sec_408 ty page that pursuant to code sec_408 taxpayer b is not required to include as income for federal_income_tax purposes the proceeds of iras t and u that were paid to the estate of taxpayer a then paid to taxpayer b since said proceeds were rolled over by taxpayer b as residuary beneficiary of the estate of taxpayer a into an ira set up and maintained in the name of taxpayer b within days of the date that said proceeds were distributed from iras t and u to taxpayer a’s estate with respect to your ruling requests sec_408 provides that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 code sec_408 provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 and d b code sec_408 provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution code sec_408 provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution code sec_408 provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual thus pursuant to code sec_408 c ii a surviving_spouse who acquires ira proceeds from and by reason of the death of her husband may elect to treat those ira proceeds as her own and roll them over into her own ira sec_1_408-8 of the proposed income_tax regulations q a a-4 provided that a surviving_spouse is the only individual who may elect to treat a beneficiary's interest in an ira as the beneficiary's own account ifa surviving_spouse makes such an qu page election the spouse's interest in the account would then be subject_to the distribution_requirements of sec_401 rather than those of sec_401 q a a- further provided in pertinent part that an election will be considered to have been made by a surviving_spouse if either of the following occurs any required amounts in the account including any amounts that have been rolled over or transferred in accordance with the requirements of sec_408 into an ira for the benefit of such surviving_spouse have not been distributed within the appropriate time period applicable to the decedent under sec_401 or any additional_amounts are contributed to the account or to the account or annuity to which the surviving_spouse has rolled such amounts over as described in above which are subject or deemed to be subject_to the distribution_requirements of sec_401 a a the result of such an election is that the surviving_spouse shall then be considered the individual for whose benefit the trust is maintained q a a-4 of sec_1_408-8 of the proposed_regulations provided that a surviving_spouse may elect to treat an ira of her deceased spouse as her own q a a-4 listed actions by which a surviving_spouse made said election however q a a-4 did not provide the exclusive methods by which a surviving_spouse so elected with respect to your two ruling requests taxpayer a’s estate was the named beneficiary of taxpayer a’s iras t and u taxpayer b was the residual beneficiary of taxpayer a’s estate and during her lifetime the sole executrix of taxpayer a’s estate as a general_rule if amounts are distributed from an ira to the estate of a deceased ira holder and subsequently paid to the spouse as the beneficiary of said estate the spouse shall be treated as having received the ira proceeds from the estate and not directly from the ira in such a case the surviving_spouse will not be eligible to either roll over the ira proceeds into an ira set up and maintained in her name or treat said ira as her own ira however in this case since taxpayer b the surviving_spouse of taxpayer a is the sole executrix of taxpayer a’s estate with authority to allocate assets in taxpayer a’s estate to the beneficiaries and was also the sole beneficiary of said estate to whom she as executrix allocated the proceeds of iras t and u the service will not apply the general tule thus with respect to your two ruling requests the service concludes as follows that the proceeds of iras t and u that were paid to the estate of taxpayer a after taxpayer a’s death and that were allocated to taxpayer b taxpayer a’s surviving_spouse as the residuary beneficiary page of taxpayer a’s estate did not represent inherited iras as that term is used in code sec_408 and that pursuant to code sec_408 taxpayer b is not required to include as income for federal_income_tax purposes the proceeds of iras t and u that were paid to the estate of taxpayer a then paid to taxpayer b since said proceeds were rolled over by taxpayer b as residuary beneficiary of the estate of taxpayer a into an ira set up and maintained in the name of taxpayer b within days of the date that said proceeds were distributed from iras t and u to taxpayer a’s estate this ruling letter assumes that taxpayer a’s iras t and u had met the requirements of code sec_408 at all times relevant thereto it also assumes that taxpayer b’s ira meets the requirements of code sec_408 at all times relevant thereto please note that this letter_ruling does not address the changes to sec_1 a and of the proposed_regulations that were published in the federal_register on date this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this letter_ruling was written by of this group whose id number is qus page pursuant to a power_of_attorney on file in this office a copy of this letter_ruling is being sent to your authorized representative sincerely yours fancy u heer frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling form_437
